DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 08/18/2022. 
Claim(s) 1-24 are currently pending. 
Claim(s) 20 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected solar cell, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/10/2022.
Claim(s) 1, 2, 4-10, 15, 18 and 19 have been amended.
Claim(s) 21-24 have been added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-16, 18-19, 21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0357501, Derkacs et al. in view of JP 2014-049670, Sano and DE 10 2011 008 269, Kappertz.
Regarding claims 1, 2-4, 21, 23 and 24
Derkacs teaches a method of manufacturing a solar cell [Fig. 1 and paragraph 0063] comprising:
providing a growth substrate (101) [Fig. 1 and paragraph 0063];
depositing on the growth substrate (101) an epitaxial sequence of layers of semiconductor material forming at least a first and second solar subcells (corresponding to subcell A and subcell B respectively) [Fig. 1, paragraphs 0059 and 0063-0064];
depositing a semiconductor contact layer (130) over the second solar subcell (B) [Fig. 1 and paragraph 0093];
depositing a diffusion barrier layer (corresponding to Ti metal layer within the Ti/Au/Ag/Au stack 131) directly on said semiconductor contact layer (130) [Fig. 1 and paragraph 0095];
depositing a reflective metal layer (corresponding to first Au metal layer within the Ti/Au/Ag/Au stack 131) directly on the diffusion barrier layer (Ti) and over the semiconductor contact layer (130) [Fig. 1 and paragraph 0095], the reflective metal layer composed of any one or more of the following metals or alloys thereof: Ag, Al, Au, Be, Cu, Ni or Ti (i.e., Au) [paragraph 0095];
depositing a contact metal layer (corresponding to Ag metal layer and/or second Au metal layer within the Ti/Au/Ag/Au stack 131) composed of one or more layers of Ag, Au, and Ti on said reflective metal layer [paragraph 0095];
mounting and bonding a surrogate substrate on top of the contact metal layer (a surrogate substrate is bonded to the metal layer 131 which comprises an outermost contact metal layer as set forth above) [paragraph 0097]; and 
removing the growth substrate (101) [paragraph 0098].
Derkacs does not teach the reflective metal layer being composed of one or more of the following metals or alloys thereof: Al, Be and Ni and having a thickness between 50 nm and 5 microns.
Sano teaches a multijunction solar cell comprising a reflective layer (12) provided on the back surface [Fig. 10 and Page 11], the reflective layer (12) being composed of a metal such as aluminum, nickel, titanium, platinum or gold, and having a thickness in the range of 10 nm or more and 1000 nm or less [Pages 5, 11 and 14].  The reflective metal layer of Sano effectively reflecting the light that passes through and is unabsorbed by the series of subcells back to said subcells thereby increasing the amount of photocarriers generated in the cell [Pages 5, 11 and 14].  
Derkacs and Sano are analogous inventions in the field of multi-junction solar cells comprising rear metallic reflective contacts.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the reflective layer of Derkacs to comprise one or more of Al and Ni and to have a thickness between 50 nm and 5 microns, as in Sano, because such a reflective layer is capable of effectively reflecting the light that passes through and is unabsorbed by the series of solar cells back to said cells thereby increasing the photocarriers generated in the cell [Pages 5, 11 and 14].   The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) [MPEP 2144.07].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Further, because Sano shows that Ni, Al and Au are equivalent reflective materials used in the art at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute Au for Ni and/or Al [MPEP 2144.06].

Modified Derkacs is silent to the diffusion layer comprising Cr, Pd, Pt or Si (instant claims 3 and 24) and having a thickness of between 0.1 nm and 10 nm (instant claim 4).
Kappertz teaches a solar cell comprising a diffusion barrier layer comprising titanium, titanium nitride, silicon, etc. and having a thickness of 10 nm to 100 nm [paragraphs 0008-0009 and 0014-0015], said diffusion barrier layer effectively containing impurity particles and inhibiting their release into the layers disposed over the diffusion barrier layer [paragraph 0009].
Modified Derkacs and Kappertz are analogous inventions in the field of solar cells.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the diffusion barrier layer of modified Derkacs to comprise silicon and to have a thickness in a range of 10 nm to 100 nm, as in Kappertz, because such can effectively contain impurity particles and inhibit their release into the layers disposed over the diffusion barrier layer [Kappertz, paragraph 0009].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Further, because Kappertz teaches choosing from a finite number of identified, predictable diffusion barrier materials, one of ordinary skill in the art would have found obvious to pursue the known options with reasonable expectation of success [see MPEP 2143].  Since Kappertz teaches that titanium, titanium nitride and silicon lead to the anticipated success, said materials is not of innovation but of ordinary skill and common sense [see MPEP 2143].
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) [MPEP 2144.07].
With regards to the limitation “such that the reflectivity of the reflective metal layer is greater than 80% in the wavelength range 850-2000 nm”, because the reflective metal layer of the prior art is identical to the one claimed, the claimed properties or functions are presumed to be inherent.
It has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP § 2112.01). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 5
Derkacs teaches the method as set forth above, comprising: 
depositing on the growth substrate (101) a first sequence of layers of semiconductor material forming the first solar subcell (A), the second solar subcell (B), and a third solar subcell (C) [Fig. 1, paragraphs 0063-0064, 0072 and 0076]; 
depositing on said third solar subcell (C) a first graded interlayer (124) [Fig. 1, paragraphs 0013 and 0082]; and 
depositing on said first graded interlayer (124) a second sequence of layers of semiconductor material forming a fourth solar subcell (D) [Fig. 1, paragraphs 013 and 0082], the fourth solar subcell (D) being lattice mismatched to the third solar subcell (C) [paragraph 0013].
Regarding claim 6
Derkacs teaches the method as set forth above, wherein the first graded interlayer (124) is compositionally graded to lattice matched the third solar subcell (C) on one side and the fourth solar subcell (D) on the other side, and is composed of As, P, N, Sb based III-V compound semiconductors subject to the constraints of having an in-plane lattice parameter greater than or equal to that of the third solar subcell (C) and less than or equal to that of the lower fourth solar subcell (D) [paragraphs 0016 and 0088], and having a band gap energy greater than that of the third solar subcell (C) and the fourth solar subcell (D) [paragraphs 0016 and 0088].
Regarding claim 7
Derkacs teaches the method as set forth above, wherein, the fourth solar subcell (D) has a band gap in the range of 1.05 to 1.15 eV [paragraph 0061], the third solar subcell (C) has a band gap in the range of 1.40 to 1.50 eV (1.42 to 1.50 eV) [paragraph 0061], the second solar subcell (B) has a band gap in the range of 1.65 to 1.78 eV and the first solar subcell (A)  has a band fap in the range of 1.92 to 2.2 eV [paragraph 0061], and wherein the graded interlayer (124) is composed of (InxGa1-x)Al1-yAs with 0<x<1, 0<y<l, and x and y selected such that the band gap remains constant throughout its thickness [paragraphs 0017-0019 and 0082], and the band gap of the graded interlayer remains at a constant value in the range of 1.42 to 1.60 eV throughout its thickness [paragraphs 0017-0019 and 0082].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Regarding claim 8
Derkacs teaches the method as set forth above, wherein the upper first solar subcell (A) is composed of AlGalInP [Fig. 1], the second solar subcell (B) is composed of an InGaP emitter layer (111) and a AlGaAs base layer (112) [Fig. 1], the third solar subcell (C) is composed of GaAs [Fig. 1], and the lower fourth solar subcell (D) is composed of InGaAs [Fig. 1].
Regarding claim 9
Derkacs teaches the method as set forth above, further comprising: depositing a distributed Bragg reflector (DBR) layer (114), wherein after depositing the layers for the third solar subcell (C), the DBR layer (114) is adjacent to and between the second (B) and the third solar subcells (C) and arranged so that light can enter and pass through the second solar subcell (B) and at least a portion of which can be reflected back into the second subcell (B) by the DBR layer (114) [Fig. 3A and paragraph 0105].
Regarding claim 10
Derkacs teaches the method as set forth above, further comprising: depositing a distributed Bragg reflector (DBR) layer (122c), wherein after depositing the layers for the third solar subcell (C), the DBR layer (122c) is adjacent to and between the third solar subcell (C) and the graded interlayer (124) and arranged so that light can enter and pass through the third solar subcell (C) and at least a portion of which can be reflected back into the third solar subcell (C) by the DBR layer (122c) [Fig. 3A and paragraph 0102].
Regarding claim 11
Derkacs teaches the method as set forth above, wherein the distributed Bragg reflector layer (122c) is composed of a plurality of alternating layers of lattice matched materials with discontinuities in their respective indices of refraction [paragraph 0107].
Regarding claim 12
Derkacs teaches the method as set forth above, wherein the difference in refractive indices between alternating layers is maximized in order to minimize the number of periods required to achieve a given reflectivity, and the thickness and refractive index of each period determines the stop band and its limiting wavelength [paragraph 0107].
Regarding claim 13
Derkacs teaches the method as set forth above, wherein the DBR layer (122c) includes a first DBR layer composed of a plurality of p type AlxGa1xAs layers, and a second DBR layer disposed over the first DBR layer and composed of a plurality of p type AlyGa1-yAs layers, with 0<x<1,0<y< 1, and where y is greater than x [paragraph 0108].
Regarding claim 14
Derkacs teaches the method as set forth above, wherein the distributed Bragg reflector layer (114) is composed of a plurality of alternating layers of lattice matched materials with discontinuities in their respective indices of refraction [paragraph 0107].
Regarding claim 15
Derkacs teaches the method as set forth above, wherein the difference in refractive indices between alternating layers in maximized in order to minimize the number of periods required to achieve a given reflectivity, and the thickness and refractive index of each period determines the stop band and its limiting wavelength [paragraph 0107].
Regarding claim 16
Derkacs teaches the method as set forth above, wherein the DBR layer (114) includes a first DBR layer composed of a plurality of p type AlxGa1xAs layers, and a second DBR layer disposed over the first DBR layer and composed of a plurality of p type AlyGa1-yAs layers, with 0<x<1,0<y< 1, and where y is greater than x [paragraph 108].
Regarding claims 18-19
Derkacs teaches a method of manufacturing a solar cell [Fig. 1 and paragraph 0063] comprising:
providing a growth substrate (101) [Fig. 1 and paragraph 0063];
depositing on the growth substrate (101) an epitaxial sequence of layers of a HI-V compound semiconductor material forming at least a first top or light-facing solar subcell (A) and a second bottom solar subcell (corresponding to Subcell D, BSF 129 and semiconductor contact 130) [Fig. 1, paragraphs 0059 and 0063-0064], wherein the second bottom solar subcell has a top surface and a bottom surface [Fig. 1, paragraphs 0059 and 0063-0064];
depositing a diffusion barrier layer (corresponding to Ti metal layer within a Ti/Au/Ag/Au stack 131) directly on the bottom surface of the second bottom solar subcell [Fig. 1 and paragraph 0095];
depositing a reflective metal layer (corresponding to first Au metal layer within the Ti/Au/Ag/Au stack 131) directly on the diffusion barrier layer (Ti) [paragraph 0095]; and 
depositing a contact metal layer (corresponding to Ag metal layer and/or second Au metal layer within the Ti/Au/Ag/Au stack 131) composed of one or more layers of Ag, Au, and Ti on said reflective metal layer [paragraph 0095].
Derkacs does not teach the reflective metal layer being composed of one or more of the following metals or alloys thereof: Al, Be and Ni and having a thickness between 50 nm and 5 microns.
Sano teaches a multijunction solar cell comprising a reflective layer (12) provided on the back surface [Fig. 10 and Page 11], the reflective layer (12) being composed of a metal such as aluminum, nickel, titanium, platinum or gold, and having a thickness in the range of 10 nm or more and 1000 nm or less [Pages 5, 11 and 14].  The reflective metal layer of Sano effectively reflecting the light that passes through and is unabsorbed by the series of subcells back to said subcells thereby increasing the amount of photocarriers generated in the cell [Pages 5, 11 and 14].  
Derkacs and Sano are analogous inventions in the field of multi-junction solar cells comprising rear metallic reflective contacts.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the reflective layer of Derkacs to comprise one or more of Al and Ni and to have a thickness between 50 nm and 5 microns, as in Sano, because such a reflective layer is capable of effectively reflecting the light that passes through and is unabsorbed by the series of solar cells back to said cells thereby increasing the photocarriers generated in the cell [Pages 5, 11 and 14].   The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) [MPEP 2144.07].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Further, because Sano shows that Ni, Al and Au are equivalent reflective materials used in the art at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute Au for Ni and/or Al [MPEP 2144.06].
Modified Derkacs is silent to the diffusion layer comprising Cr, Pd, Pt, Si or TiN and having a thickness of between 0.1 nm and 10 nm (instant claim 19).
Kappertz teaches a solar cell comprising a diffusion barrier layer comprising titanium, titanium nitride, silicon, etc. and having a thickness of 10 nm to 100 nm [paragraphs 0008-0009 and 0014-0015], said diffusion barrier layer effectively containing impurity particles and inhibiting their release into the layers disposed over the diffusion barrier layer [paragraph 0009].
Modified Derkacs and Kappertz are analogous inventions in the field of solar cells.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the diffusion barrier layer of modified Derkacs to comprise silicon or titanium nitride and to have a thickness in a range of 10 nm to 100 nm, as in Kappertz, because such can effectively contain impurity particles and inhibit their release into the layers disposed over the diffusion barrier layer [Kappertz, paragraph 0009].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Further, because Kappertz teaches choosing from a finite number of identified, predictable diffusion barrier materials, one of ordinary skill in the art would have found obvious to pursue the known options with reasonable expectation of success [see MPEP 2143].  Since Kappertz teaches that titanium, titanium nitride and silicon lead to the anticipated success, said materials is not of innovation but of ordinary skill and common sense [see MPEP 2143].
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) [MPEP 2144.07].
With regards to the limitation “such that the reflectivity of the reflective metal layer is greater than 80% in the wavelength range 850-2000 nm”, because the reflective metal layer of the prior art is identical to the one claimed, the claimed properties or functions are presumed to be inherent.
It has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP § 2112.01). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0357501, Derkacs et al. in view of in view of JP 2014-049670, Sano and DE 10 2011 008 269, Kappertz, as applied to claims 1-16, 21, 23 and 24 above, and further in view of EP 0908933, Levine et al.
Regarding claim 17
All the limitations of claim 4, from which claim 17 depends, have been set forth above.
Modified Derkacs teaches the thickness of the diffusion barrier layer (Ti metal layer) being in a range of 7.5 nm to 15 nm.
	Modified Derkacs does not teach a thickness between 1.0 and 3.0 nm.
Levine teaches that a suitable thickness for titanium diffusion barrier layers for preventing diffusion of metals such as, for example, gold, is in the range of about 2nm to about 100 nm [Page 4, paragraph 0027].
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the titanium barrier layer in modified Derkacs to have a thickness of at least 2nm because such is a suitable thickness for preventing diffusion of metals such as, for example, Au [Levine, paragraph 0027].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0357501, Derkacs et al. in view of in view of JP 2014-049670, Sano and DE 10 2011 008 269, Kappertz, as applied to claims 1-16, 21, 23 and 24 above, and further in view KR 1134730, Bae et al.
Regarding claim 22
All the limitations of claim 1, from which claim 22 depends, have been set forth above.
	Modified Derkacs teaches the reflective metal layer comprising Al and/or Ni [Sano, Pages 5, 11 and 14].  
	Modified Derkacs does not teach the reflective metal layer comprising Be.
Bae shows that Be is an equivalent material to aluminum known in the art [Abstract].  Therefore, because these two materials were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute aluminum for beryllium [MPEP 2144.06].

Response to Arguments
Applicant’s arguments, see Remarks filed 08/18/2022, with respect to the objection to claim 15 have been fully considered and are persuasive.  The objection to claim 15 has been withdrawn. 
Applicant’s arguments, see Remarks filed 08/18/2022, with respect to the rejection of claims 1-19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) have been fully considered and are persuasive.  The rejection of claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) has been withdrawn
Applicant’s arguments, see Remarks filed 08/18/2022, with respect to the rejection of claims 1-19 under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 9,758,261, Steinfeldt teaches a multi-junction solar cell comprising a rear metal laminate structure (comprising sublayers 123a, 123b, . . . 123j) [Fig. 1B and Col. 13, lines 39-53]. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054. The examiner can normally be reached Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721